Exhibit 99.3 YOUR VOTE IS IMPORTANT. PLEASE VOTE TODAY. ELLOMAY CAPITAL LTD. 2015 Annual Meeting of Shareholders June 18, 2015, 1:00 p.m., Israel time This Proxy is Solicited On Behalf Of The Board Of Directors Please mark your votes like this x 1. To reelect four members of the Board of Directors to hold office until the next annual general meeting of shareholders and until their respective successors are duly elected and qualified. The nominees are: NOMINEES: FOR AGAINST ABSTAIN FOR AGAINST ABSTAIN (01) Shlomo Nehama o o o (03) Hemi Raphael o o o FOR AGAINST ABSTAIN FOR AGAINST ABSTAIN (02) Ran Fridrich o o o (04) Anita Leviant o o o FOR
